Citation Nr: 0606313	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the left elbow.

2.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the left forearm.

3.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the right inner leg.

4.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the right elbow.

5.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the left ankle.

6.  Entitlement to an earlier effective date, prior to June 
8, 1992, for assignment of a separate compensable rating for 
residual scarring of the left lower chest.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.

Historically, the RO denied a claim for separate compensable 
ratings for residuals of shell fragment wounds (SFW) of the 
left elbow, left forearm, and right leg, rated together as 10 
percent disabling.  Subsequently, in a statement of the case 
(SOC) issued in October 1999, the RO granted separate 
compensable ratings for a tender scar of the left elbow, a 
tender scar of the left forearm, a tender scar of the right 
inner leg area, a tender scar of the right elbow, a tender 
scar of the left ankle, and a tender scar of the left lower 
chest area.  The RO assigned an effective date of May 31, 
1994, for the separate compensable ratings.  The veteran 
disagreed with the effective date.

In December 2001, the Board granted an effective date of June 
1992, but no sooner, on the veteran's earlier effective date 
claims.  He appealed the decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claim Court).  In 
February 2003, the Veterans Claims Court vacated the Board's 
December 2001 decision and remanded the matter to the Board 
for appropriate procedural compliance.

The Board remanded the claims in December 2003 for due 
process, which was effectuated in January 2004.  Due to the 
development of multiple other issues, which are the subject 
of a separate decision, the above claims are now ready for 
disposition.


FINDINGS OF FACT

1.  The claim for increased compensation which led to the 
assignment of separate compensable ratings for a scar of the 
left elbow, a scar of the left forearm, a scar of the right 
inner leg, a scar of the right elbow, a scar of the left 
ankle, and a scar of the left lower chest was received on 
June 8, 1992.

2.  It is not factually ascertainable that there was an 
increase in disability which occurred within the one year 
period prior to receipt of the claim.


CONCLUSION OF LAW

The criteria for an effective date of June 8, 1992, but no 
earlier, for the assignment of separate compensable ratings 
for a scar of the left elbow, a scar of the left forearm, a 
scar of the right inner leg, a scar of the right elbow, a 
scar of the left ankle, and a scar of the left lower chest 
are met. 38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than May 
31, 1994, is warranted for assignment of separate compensable 
ratings.  Through his attorney, he asserts that the effective 
date should be November 21, 1969.  The attorney has pointed 
out that the scars have been present since the veteran's 
period of service and should have been properly rated in 
1969.

The effective date of an increased rating shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred and the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). 

Once a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed for reason that the 
service connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b).

Historically, the veteran received multiple SFW during 
service in Vietnam and applied for disability compensation in 
December 1969.  In a November 1970 rating decision, the RO 
granted service connection for SFW left ankle and foot, rated 
as 10 percent disabling; tender scars, left thigh with 
retained foreign bodies, rated as 10 percent disabling; 
malaria, rated as 10 percent disabling for a year after 
service and as noncompensably disabling thereafter; and 
scars, multiple, both legs, both arms, and left lower chest, 
rated as noncompensably disabling.

The RO issued confirmed ratings in September 1971, April 
1973, February 1976, December 1976, April 1977, May 1977 and 
November 1977.  The veteran filed an appeal, but in a 
decision of September 1978, the Board found that a rating in 
excess of 10 percent was not warranted for SFW involving the 
left foot and ankle; a rating in excess of 10 percent was not 
warranted for tender and painful scars of the left thigh with 
retained metallic foreign body; a compensable rating was not 
warranted for shell fragment wound scars involving both legs, 
both arms, and the left lower chest; and that the veteran was 
not unemployable due to service-connected disability.

The RO issued another confirmed rating in November 1982.  In 
a confirmed rating decision of January 1983, the RO noted 
that additional service medical records had been received, 
but concluded that no change was warranted in the level of 
benefits.

The veteran was afforded a VA examination in May 1983.  
Subsequently, in a rating decision of July 1983, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), and assigned a 30 percent rating.  Regarding the SFW 
residuals, the RO revised the grant of service connection to 
reflect:

*	service connection for residuals of SFW wound of the 
right buttock, rated as 20 percent disabling; 
*	residuals of SFW of the left buttock, 20 percent 
disabling; 
*	residuals of SFW of the left ankle and foot, rated as 10 
percent disabling; 
*	tender painful scars, left thigh with retained foreign 
body, rated as 10 percent disabling; 
*	residuals of a shell fragment wound of the right 
quadriceps, rated as 10 percent disabling; and 
*	multiple scars of both legs, both arms, and left lower 
chest rated as noncompensably disabling. 

The RO also confirmed the noncompensable rating for malaria.  
The RO sent a letter to the veteran in July 1983 notifying 
him of the disabilities for which service connection had been 
granted, and his appellate rights.  He was again notified of 
the decision in August 1983, and was provided information 
regarding the disabilities for which the previous ratings had 
been confirmed.  

The veteran's representative at that time submitted a notice 
of disagreement later in August 1983.  The RO issued an SOC 
in September 1983, and the veteran perfected an appeal.  
Subsequently, in a decision of August 1985, the Board 
confirmed all of the decisions by the RO, but granted a 10 
percent rating for multiple scars of the legs, arms and left 
lower chest.  The Board based this on a finding that the 
multiple scars involving the legs, arms and lower chest, in 
combination, approximated a classification of superficial 
tender and painful on objective demonstration.

The RO issued another confirmed rating in May 1986 and 
September 1986.  In a decision of April 1987, the Board, in 
pertinent part, denied entitlement to a separate compensable 
rating for residuals of SFW to the left shoulder.

In a rating decision of June 1991, the RO granted an 
increased rating for PTSD and assigned a total rating based 
upon individual unemployability, but confirmed the previous 
ratings regarding the SFW.  In particular, the RO declined to 
assign separate compensable ratings for wounds of the left 
shoulder and right knee joint.  

The RO issued another confirmed rating in May 1992. The 
veteran submitted a lengthy letter discussing his service-
connected disabilities which was received on June 8, 1992.  
The veteran perfected an appeal, and the Board remanded the 
case in March 1993.  

The RO issued another confirmed rating in October 1993.  In 
April 1994, the veteran withdrew that appeal.  In a lengthy 
brief received on May 31, 1994, the veteran's attorney 
contended that there should be separate compensable ratings, 
and also raised claims of clear and unmistakable error (CUE) 
in previous decisions.

Subsequently, in June 1994, the Board (which apparently had 
not yet added the letter of withdrawal of appeal to the 
claims file or chose to disregard it), granted separate 
compensable ratings for residuals of SFW of the right knee 
and left shoulder.  In the Introduction, the Board concluded 
that the veteran had submitted a letter in June 1992 which 
referred to a desire to pursue increased ratings for wound 
residuals affecting areas other than the left shoulder and 
right knee.  The Board instructed the RO to take appropriate 
action.

In September 1994 and March 1995, the RO denied claims that 
there was CUE in prior denials.  In a decision of January 
1997, the Board concluded that there was no CUE in decisions 
of previous rating decisions by the RO in November 1970, June 
1971, September 1971, April 1973, February 1976, December 
1976, February 1982, and November 1982.  The Board also 
concluded that a January 1983 confirmed rating decision was 
not final, as the veteran had not received notification of 
that decision.

In January 1999, the RO denied a claim for separate 
compensable ratings for residuals of SFW of the left elbow, 
left forearm, and right leg, rated together as 10 percent 
disabling.  Subsequently, in an SOC issued in October 1999, 
the RO granted separate compensable ratings for a tender scar 
of the left elbow, a tender scar of the left forearm, a 
tender scar of the right inner leg area, a tender scar of the 
right elbow, a tender scar of the left ankle, and a tender 
scar of the left lower chest area.  The RO assigned an 
effective date of May 31, 1994, for the separate compensable 
ratings.

The RO assigned an effective date of May 31, 1994, based on a 
conclusion that the claim for increased compensation which 
led to the assignment of separate compensable ratings for a 
scar of the left elbow, a scar of the left forearm, a scar of 
the right inner leg, a scar of the right elbow, a scar of the 
left ankle, and a scar of the left lower chest was received 
on May 31, 1994.  The Board finds, however, that the claims 
have been pending since June 8, 1992. 

In this regard, the Board notes that the veteran submitted a 
letter in June 1992 in which he referred to the ratings 
assigned to many of his service-connected disabilities.  In 
the Board's June 1994 decision, it concluded in the 
Introduction that the veteran's June 1992 letter referred to 
a desire to pursue increased ratings for wound residuals 
affecting areas other than the left shoulder and right knee.  
The Board instructed the RO to take appropriate action; 
however, it does not appear that any additional action was 
taken until the RO recently granted the claim for separate 
compensable ratings. 

Therefore, the Board now concludes that the June 1992 claim 
remained pending and provides a basis for assigning an 
effective date of June 8, 1992, for separate compensable 
ratings for a scar of the left elbow, a scar of the left 
forearm, a scar of the right inner leg, a scar of the right 
elbow, a scar of the left ankle, and a scar of the left lower 
chest.

The Board further finds, however, that an effective date 
prior to June 8, 1992, is not warranted.  In this regard, the 
Board finds that it is not factually ascertainable that there 
was an increase in disability which occurred within the one 
year period prior to receipt of the claim.  Specifically, the 
Board notes that no medical evidence was submitted pertaining 
to treatment received by the veteran for these particular 
service-connected disabilities during the one year period 
immediately prior to the receipt of the June 8, 1992, claim.  

The only evidence dated within the year preceding the June 8, 
1992, claim are a few VA treatment records dated in September 
1991 and May 1992 and the report of a disability evaluation 
examination conducted by the VA in August 1991; however, the 
treatment records and the examination report do not contain 
any indication that the veteran's wounds were painful and 
tender on objective examination (other than a left shoulder 
wound and a right knee wound which are not the subject of the 
present appeal).  Moreover, the examination report was 
considered in a rating decision of May 1992 which is final.

With respect to any allegation that there was CUE in the 
original rating decision in November 1970 for failing to 
assign separate compensable ratings, the Board notes that 
this contention has previously been rejected.  The 
disabilities for which service connection was granted in 1970 
encompass the disabilities which have now been assigned 
individual separate compensable ratings.  The Board issued a 
decision in January 1997 which held that there was no CUE in 
ratings decisions of November 1970, June 1971, September 
1971, April 1973, February 1976, December 1976, February 
1982, and November 1982.  

In the decision, the Board noted that the appellant's 
allegations included an assertion of CUE based on failure to 
assign separate compensable ratings for scars.  The veteran 
appealed that Board decision; however, the appeal was 
ultimately dismissed by the Veterans Claims Court.

The Board has noted that in a letter dated in August 1999, 
the veteran's attorney indicated that he is not currently 
raising a claim of CUE in the rating decision of November 
1970, but instead is seeking an earlier effective date based 
on the existence of a claim for separate compensable ratings 
which was raised but left unadjudicated at that time.  The 
Board finds no merit to this argument. 

As was noted above, the rating decision of November 1970 
granted service connection for SFW left ankle and foot, rated 
as 10 percent disabling; tender scars, left thigh with 
retained foreign bodies, rated as 10 percent disabling; 
malaria, rated as 10 percent disabling for a year after 
service and as noncompensably disabling thereafter; and 
scars, multiple, both legs, both arms, and left lower chest, 
rated as noncompensably disabling.  

Thus, the rating action at that time did in fact address and 
grant service connection for the scars of the left elbow, 
left forearm, right inner leg, right elbow, left ankle and 
left lower chest, though admittedly through the use of more 
general terminology.  Therefore, the Board finds that there 
was no unadjudicated claim which could provide the basis for 
an earlier effective date for the separate compensable 
ratings for those disorders.

The Board also notes that the possibility that a rating 
decision in January 1983 did not become final does not 
provide any basis for assigning an earlier effective date for 
separate compensable disability ratings.  As was noted above, 
a subsequent Board decision in August 1985 found that a 
single 10 percent rating was warranted for the veteran's 
multiple scars of the arms, legs and lower chest.  

To the extent that a claim for separate compensable ratings 
was raised and unresolved in 1983, it was finally adjudicated 
by the Board's 1985 decision on the issue of the proper 
rating for the multiple scars.  This precludes the assignment 
of a higher evaluation (i.e., separate compensable ratings) 
prior to that time.

Further, the veteran does not contend, nor does the record 
support, the assignment of an earlier effective date pursuant 
to 38 C.F.R. § 3.157, which provides in pertinent part that 
the date of outpatient or hospital treatment by the VA for a 
service-connected disability will be accepted as the date of 
receipt of a claim.  

Accordingly, the Board concludes that the criteria for an 
effective date of June 8, 1992, but no earlier, for the 
assignment of separate compensable ratings for a scar of the 
left elbow, a scar of the left forearm, a scar of the right 
inner leg, a scar of the right elbow, a scar of the left 
ankle, and a scar of the left lower chest are met.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in December 2004 and June 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

An effective date of June 8, 1992, but no earlier, for the 
assignment of separate compensable ratings for a scar of the 
left elbow, a scar of the left forearm, a scar of the right 
inner leg, a scar of the right elbow, a scar of the left 
ankle, and a scar of the left lower chest is granted, subject 
to law and regulations governing the award of monetary 
benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


